Citation Nr: 1747971	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-21 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to September 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In December 2014, this matter was remanded (by a Veterans Law Judge other than the undersigned) so that the Veteran could be scheduled for a Board hearing.  In May 2017, a Travel Board hearing was held before the undersigned; a transcript is in the record.  

After reviewing the contentions and evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's original claim of service connection for depression to encompass any psychiatric disability, however diagnosed, as reflected on the title page.


FINDING OF FACT

It is at least as likely as not that the Veteran's acquired psychiatric disability had its onset in service or was otherwise caused by his active duty service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

The Veteran asserts that his acquired psychiatric disability was incurred in, or caused by, service.  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnoses of major depressive disorder and anxiety disorder either began during active service, or are etiologically related to an in-service event or injury.

Specifically, the Veteran's service treatment records note one complaint of nervous trouble.  His service personnel record notes that he was given an Article 15 during service related to over-drafting his account and overspending on a government credit card.

The Board notes that the Veteran began receiving psychiatric treatment shortly after separation from service.  In July 2011 correspondence, the Veteran's VA treating psychologist opined that the Veteran manifested symptoms associated to major depressive disorder during service as evidenced by his reported poor performance evaluations and history of alcohol abuse. 

An October 2012 VA examiner opined that the Veteran's psychiatric disability is less likely related to service based on avoidant personality features and functional difficulties prior to service.  However, as the Veteran is presumed sound at service entry, the Board affords little weight to this opinion.

Accordingly, the Board finds that competent, credible, and probative evidence establishes that the Veteran's current acquired psychiatric disability is etiologically related to his active service and that service connection for such is therefore warranted.
ORDER

Service connection for an acquired psychiatric disability, to include major depressive disorder and anxiety disorder, is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


